UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5507 MAGELLAN PETROLEUM CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 06-0842255 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Columbus Boulevard, Hartford, Connecticut 06106 (Address of principal executive offices) (Zip Code) (860) 293-2006 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes £ No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filerþSmaller reporting companyo (Do not check if a smaller reporting company) The number of shares outstanding of the issuer’s single class of common stock as of May 8, 2008 was 41,500,325. MAGELLAN PETROLEUM CORPORATION FORM 10-Q March 31, TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION ITEM 1 Condensed consolidated financial statements (unaudited) 3 Condensed consolidated balance sheets at March 31, 2008 and June 30, 2007 3 Condensed consolidated statements of operations for the three and nine months ended March 31, 2008 and 2007 4 Condensed consolidated statements of cash flows for the nine months ended March 31, 2008 and 2007 5 Notes to condensed consolidated financial statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 4 Controls and Procedures 17 PART II — OTHER INFORMATION ITEM 1 Legal Proceedings 18 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 6 Exhibits 19 Exhibit 10.1 Deed of Settlement dated February 7, 2008 19 Signatures 20 Certifications 21 EX-31: CERTIFICATIONS 21 EX-32: CERTIFICATIONS 22 2 MAGELLAN PETROLEUM CORPORATION FORM 10-Q PART I -
